 OLIN CORP.Olin Corporation and Local 8-77, Oil, Chemical andAtomic Workers International Union, AFL-CIO. Case 3-CA-1041019 January 1984DECISION AND ORDEROn 29 April 1983 Administrative Law JudgeBernard Ries issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed cross-exceptionsand a supporting brief.The Board has considered the decision andrecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-ings, findings, and conclusions as modified hereinand to adopt the recommended Order.The facts are fully set forth in the judge's deci-sion. In brief, the Union is the exclusive collective-bargaining representative of the Respondent's ap-proximately 260 production and maintenance em-ployees. The 1980-1983 collective-bargainingagreement contained the following provisions:Article XIV-Strikes and LockoutsDuring the life of the Agreement, the Com-pany will not conduct a lockout at the Plantand neither the Local Union nor the Interna-tional Union, nor any officer or representattive[sic] of either, will cause or permit its membersto cause any strike, slowdown or stoppage(total or partial) of work or any interference,directly or indirectly, with the full operationof the plant.Employee Salvatore B. Spatorico was presidentof the Union from 1976 until his termination in De-cember 1980.1 On the morning of 17 December,the Respondent suspended two pipefitters for refus-ing to perform a job that they felt was more appro-priately millwright work. A "sick out" ensuedduring which approximately 43 employees leftwork that day with medical excuses. The Respond-ent gave formal written reprimands to 39 of theemployees who had engaged in the sick out. In aletter dated 29 December, the Respondent notifiedSpatorico that he was discharged based on hisentire record and in particular for threatening thesick out, participating in the sick out, and failing toprevent it.Spatorico's discharge was grieved and arbitrated.After a hearing, the arbitrator found that a sick outhad occurred at the Respondent's facility on 17December, that Spatorico "at least partially causedor participated" in it, and that he failed to try tostop it until after it had occurred. The arbitratori Unless otherwise indicated, all dates hereafter are in 1980.concluded that Spatorico's conduct contravenedhis obligation under article XIV of the collective-bargaining agreement set forth above. The arbitra-tor also stated, "Union officers implicitly have anaffirmative duty not to cause strikes which are inviolation of the clause, not to participate in suchstrikes and to try to stop them when they occur."Accordingly, the arbitrator found that Spatoricohad been appropriately discharged.Noting that the unfair labor practice charges hadbeen referred to arbitration under Dubo Mfg. Corp.,142 NLRB 431 (1963), the arbitrator addressedthese charges and found "no evidence that thecompany discharged the grievant for his legitimateUnion activities." The arbitrator again stated hisconclusion that Spatorico had been discharged forparticipating in and failing to stop the sick out be-cause Spatorico "is a Union officer but the con-tract's no strike clause specifically prohibits such ac-tivity by Union officers." (Emphasis added.)The judge declined to defer to the arbitrationaward on the grounds that although the arbitratorreferred to the unfair labor practice issue he didnot consider it "in any serious way." The judge de-termined that the arbitrator was not competent todecide the unfair labor practice issue because theaward was limited to interpretation of the contract.Moreover, he determined that the arbitrator didnot explicitly refer to the statutory right and thewaiver questions raised by the unfair labor practicecharge. On the merits, however, the judge agreedwith the arbitrator's conclusion in that he foundSpatorico's "participation in the strike was incon-sistent with his manifest contractual obligation toattempt'to stem the tide of unprotected activity."The judge concluded that article XIV of the col-lective-bargaining agreement was sufficiently clearand unmistakable to waive, at the least, the sort ofconduct in which Spatorico engaged, that, there-fore, "Spatorico exposed himself to the greater li-ability permitted by the Supreme Court" in Metro-politan Edison Co. v. NLRB, 103 S.Ct. 1467 (Apr.4, 1983), and that the Respondent did not violateSection 8(a)(3) and (1) of the Act by discharginghim while merely reprimanding other employees.We agree with the judge that the complaintshould be dismissed. We do so, however, withoutreaching the merits because we would defer to thearbitrator's award consistent with the standards setforth in Spielberg Mfg. Co.2In its seminal decisionin Spielberg, the Board held that it would defer toan arbitration award where the proceedings appearto have been fair and regular, all parties haveagreed to be bound, and the decision of the arbitra-2 112 NLRB 1080 (1955).268 NLRB No. 86573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtor is not clearly repugnant to the purposes andpolicies of the Act. The Board in Raytheon Co.8further conditioned deferral on the arbitrator'shaving considered the unfair labor practice issue.Consistent application of the Raytheon requirementhas proven elusive, and as illustrated by the recentPropoco4case, its scope has expanded considerably.Accordingly, in his dissent in Propoco, MemberHunter proposed certain standards limiting the ap-plication of Raytheon. As set forth below, we adoptthese standards which in our view more fully com-port with the aims of the Act and American laborpolicy.It hardly needs repeating that national policystrongly favors the voluntary arbitration of dis-putes. The importance of arbitration in the overallscheme of Federal labor law has been stressed ininnumerable contexts and forums.5In our view, thePropoco majority diminished significantly the roleof private dispute resolution by formulating astandard of review that arbitration awards are ap-propriate for deferral only when the Board deter-mines on de novo consideration that the award dis-poses of the issues just as the Board would have.This approach of determining the merits beforeconsidering the appropriateness of deferral was ap-plied here by the judge, and he predictably reacheda decision not to defer. The judge's decision here,like so many other past decisions of this sort,serves only to frustrate the declared purpose ofSpielberg to recognize the arbitration process as animportant aspect of the national labor policy favor-ing private resolution of labor disputes.Accordingly, we adopt the following standardfor deferral to arbitration awards. We would findthat an arbitrator has adequately considered theunfair labor practice if (1) the contractual issue iss 140 NLRB 883 (1963).4 Propoco. Inc., 263 NLRB 136 (1982), enf. with unpublished, nonprece-dential opinion, Case No. 83-4058 (2d Cir. 1983). See also AmericanFreight System, 264 NLRB 126 (1982).' See for example Sec. 203 of the LMRA, 29 U.S.C. 173(a) and the so-called Steelworkers Trilogy, Steelworkers v. American Mfg. Co., 363 U.S.564 (1960); Steelworkers v. Warrior d Gulf Co., 363 U.S. 574 (1960); andSteelworkers v. Enterprise Corp., 363 U.S. 593 (1960). See also TextileWorkers v. Lincoln Mills, 353 U.S. 448 (1957).The Supreme Court in Republic Steel Corp. v. Maddox, 379 U.S. 650(1965), recognized the importance of grievance-arbitration as a machineryfor dispute resolution.Congress has expressly approved contract grievance procedures as apreferred method for settling disputes and stabilizing the "commonlaw" of the plant. LMRA § 203(d), 29 U.S.C. § 173(d); § 201(c), 29U.S.C. § 171(c) .... Union interest in prosecuting employee griev-ances is clear. Such activity complements the union's status as exclu-sive bargaining representative by permitting it to participate activelyin the continuing administration of the contract. In addition, consci-entious handling of grievance claims will enhance the union's pres-tige with employees. Employer interests, for their part, are served bylimiting the choice of remedies available to aggrieved employees.And it cannot be said, in the normal situation, that contract griev-ance procedures are inadequate to protect the interests of an ag-grieved employee until the employee has attempted to implement theprocedures and found them so." [Id. at 653.]factually parallel to the unfair labor practice issue,and (2) the arbitrator was presented generally withthe facts relevant to resolving the unfair laborpractice.8In this respect, differences, if any, be-tween the contractual and statutory standards ofreview should be weighed by the Board as part ofits determination under the Spielberg standards ofwhether an award is "clearly repugnant" to theAct. And, with regard to the inquiry into the"clearly repugnant" standard, we would not re-quire an arbitrator's award to be totally consistentwith Board precedent. Unless the award is "palpa-bly wrong,"7i.e., unless the arbitrator's decision isnot susceptible to an interpretation consistent withthe Act, we will defer.Finally, we would require that the party seekingto have the Board reject deferral and consider themerits of a given case show that the above stand-ards for deferral have not been met. Thus, theparty seeking to have the Board ignore the deter-mination of an arbitrator has the burden of affirma-tively demonstrating the defects in the arbitralprocess or award.8The dissent attempts to distort our holding hereby asserting, in essence, that we are depriving em-ployees of their statutory forum. On the contrary,the Board expressly retains and fulfills its statutoryobligation to determine whether employee rightshave been protected by the arbitral proceeding byour commitment to determine in each case whetherthe arbitrator has adequately considered the factswhich would constitute unfair labor practices andwhether the arbitrator's decision is clearly repug-nant to the Act. We differ with our dissenting col-league concerning the scope of the inquiry into thearbitrator's consideration of unfair labor practicesbecause our clarifications of the Spielberg standardsare, in our view, necessary to restrict the "over-zealous dissection of [arbitrators'] opinions by theNLRB" decried by the Ninth Circuit in DouglasAircraft Co. v. NLRB, 609 F.2d 352, 355 (9th Cir.1979). That misdirected zeal has resulted in suchinfrequent deferral by the Board that its occasionalexercise has had little substantive relationship to amechanism which daily settles uncounted labor dis-putes to the satisfaction of the labor relations com-munity.6 This approach is supported by Board precedent. See, e.g., KansasCity Star Co., 236 NLRB 866 (1978), and Atlantic Steel Ca, 245 NLRB814 (1979).' International Harvester Ca, 138 NLRB 923, 929 (1962), affd. sub nom.Ramsey v. NLRB, 327 F.2d 784 (7th Cir. 1964), cert. denied 377 U.S.1003 (1964), quoted in Member Penello's dissenting opinion in DouglasAircraft Ca, 234 NLRB 578, 581 (1978), enf. denied 609 F.2d 352 (9thCir. 1979).s To the extent that Suburban Motor Freight, 247 NLRB 146 (1980),provided for a different allocation of burdens in deterral cases, it is over-ruled.574 OLIN CORP.Accordingly, the infrequent deferrals by theBoard (and the General Counsel's concomitant fail-ure to defer at the complaint stage) under the allo-cation of burdens set forth in Suburban MotorFreight, 247 NLRB 146 (1980), lead us to the con-clusion that a different allocation of burdens ismore consistent with the goals of national laborpolicy.9For these reasons we are requiring that theparty seeking to have the Board reject deferral andconsider the merits of a given case show that theabove standards for deferral have not been met.Thus, if a respondent establishes that an arbitrationconcerning the matter before the Board has takenplace, the burden of persuasion rests with the Gen-eral Counsel to demonstrate that there are deficien-cies in the arbitral process requiring the Board toignore the determination of the arbitrator and sub-ject the case to de novo review. oThe dissent argues that some courts have, atleast implicitly, approved the Suburban MotorFreight standard. The decisions cited, however,9 We note that no party to this proceeding has placed in the recordthose statistics relied on by our dissenting colleague. The basis for thestatistics and how they were compiled is unexplained. For these reasonswe find it inappropriate to base any decision on this equivocal material.Furthermore, the statistics cited by the dissent, even if they establishedthe proposition our dissenting colleague urges, do not diminish the needto adopt the standards enunciated today. Our primary concern is with thefailure of the Board itself to defer in a consistent manner thus setting animproper example for the General Counsel and administrative law judges.We are aware that arbitration has been successful and consider that allthe more reason to provide the General Counsel with firm guidelines par-ticularly in the area of discriminatory treatment of individuals now sub-ject to deferral once again under Collyer as set forth in our decision inUnited Technologies Corp.. 268 NLRB No. 83, issued today. In this regardwe note that the statistics relied on by our colleague are not enumeratedaccording to types of charges filed nor do they indicate what percentageof the total figures are being referred to, nor even whether those chargeswere meritorious and would otherwise have resulted in issuance of com-plaint; the last being a discretionary decision of the General Counsel notreviewable by the Board. In addition, the statistics do not reveal howmany of the previously deferred cases were dismissed or withdrawn forreasons unrelated to the deferral such as the merits of the underlyingcharge.Member Dennis does not quarrel with the dissent's citation of Agencystatistics, but she finds that the statistics at most show that deferral by theGeneral Counsel at the regional level works. The past policy of inconsist-ent and infrequent deferral by the Board itself, however, has created mis-understanding and has overly restricted deferral. Member Dennis agreeswith her colleagues in the majority that the correction of this past policyis especially important to give full force and effect to today's decision inUnited Technologies Corp.'O Contrary to the dissent's claim, we are not returning to ElectronicReproduction Service, 213 NLRB 758 (1974), in its entirety. Rather, weagree only with that part of Electronic Reproduction which placed on theGeneral Counsel the burden of demonstrating that the arbitration is un-worthy of deferral. We do not resurrect that part of Electronic Reproduc-tion which required no more than an "opportunity" to present the unfairlabor practice issue to the arbitrator to warrant deferral. We further notethat Electronic Reproduction was criticized by the Ninth Circuit in ArthurN. Stephenson v. NLRB, 550 F.2d 535 (1977), that court's subsequent de-cisions in NLRB v. Max Factor & Co., 640 F.2d 197 (1980), cert. denied451 U.S. 983 (1981), and Ad Art v. NLRB, 645 F.2d 669 (1980), madeclear that its objection was to that part of Electronic Reproduction whichwe do not adopt today. These later decisions also cast doubt on thatcourt's adoption of the criteria set forth in James Banyard v. ALRB, 505F.2d 342 (D.C. Cir. 1974). Thus, the dissent's reliance on Stephenson isquestionable.have said no more than that Suburban fell withinthe Board's "wide discretion"; the decisions do notfind that the Suburban standards are the only onesconsistent with the statute. Similarly, althoughsome of these decisions have approved the Board'srefusal to defer, these decisions have been based onthe Board's conceded discretion in this area. Sig-nificantly, some courts have concluded that theBoard failed to exercise its discretion under Spiel-berg consistently and evenhandedly. At least sixcircuits have found that the Board abused its dis-cretion in failing to defer to arbitral awards; threeof those decisions reversed Board decisions not todefer made under Suburban Motor Freight. 1Indeed, recently one court noted that the only ex-planation for the erroneous refusal of the Board(including our dissenting colleague) to defer, whiledeferring correctly in a prior similar case, was theintervening issuance of Suburban Motor Freight.12Contrary to the dissent, therefore, we find that thecourts' opinions are further evidence that theBoard's past Spielberg policy was not so muchpolicy as it was whim. What we declare today isII Douglas Aircraft Co v. .NLRB, supra; NLRB v. Pincus Bros., 620F. 2d 367 (3d Cir. 1980); Liquor Salesmen's Local 2 (Charmer Industries) v.NLRB, 664 F.2d 318 (2d Cir. 1981); NLRB v. Motor Convoy, 673 F.2d734 (4th Cir. 1982); American Freight System v. NLRB, 114 LRRM 3513,99 LC ¶ 10,581 (D.C. Cir. 1983); and Richmond Tank Car Co. v. NLRB,721 F.2d 499 (5th Cir. 1983). In Douglas Aircraft and Pincus Bros. thecourts found, contrary to the Board, that the arbitrator's decisions werenot repugnant to the Act and were thus worthy of deferral. The courtsused formulations essentially similar to the one we rely on here. In thisregard, the Ninth Circuit in Douglas Aircraft held that "[i]f the reasoningbehind an award is susceptible of two interpretations, one permissible andone impermissible, it is simply not true that the award is 'clearly repug-nant' to the Act." (Id. at 354.) Similarly, the Third Circuit in Pincus Brosstated:As a result of both judicial and Board deference to arbitrationawards, an arbitral result could be sustained which is only arguablycorrect and which would be decided differently in a trial de novo.The national policy in favor of labor arbitration recognizes that thesocietal rewards of arbitration outweigh a need for uniformity ofresult or a correct resolution of the dispute in every case. The partiesare not injured by deference to arbitration because it is the partiesthemselves who have selected and agreed to be bound by the arbitra-tion process. To the extent that the parties surrender their right to asubsequent full hearing before the Board or a court, it is a voluntarywaiver, consistent with the national policy. 1650 F.2d at 374. Foot-note omitted.]The other three cases arose subsequent to Suburban Motor Freight andconcerned the requirement that arbitrators consider the unfair labor prac-tice issues. These courts found that the Board had abused its discretionby construing this requirement too broadly. We note in particular that inCharmer Industries the court stated: "Because both the contractual andstatutory issues rest on the same factual determinations, the arbitrator'sbetter position and expertise as a factfinder strengthen the case for defer-ence to his findings. [Citation omitted.] Under these circumstances, toinsist here that the arbitrator announce that his resolution of the contrac-tual dispute is intended as a resolution of the statutory issue as well is toimpose a purely formalistic requirement." 664 F.2d at 325.i' American Freight System, above, denying enforcement of the Board'sdecision, 264 NLRB 126 (1982) (former Chairman Van de Water andMember Hunter dissenting separately). Most recently the Board has beencriticized for its failure to defer in Richmond Tank Car, above, in whichthe Fifth Circuit agreed with Member Hunter's dissenting position thatdeferral was appropriate.575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDour commitment to a policy of full, consistent, andevenhanded deference to a significant processwithin our national labor policy where it meetswhat we understand to be appropriate safeguardsfor statutory rights.Turning now to the case before us, we find thatthe arbitral proceeding has met the Spielberg stand-ards for deferral, and that the arbitrator adequatelyconsidered the unfair labor practice issue. First, itis clear that the contractual and statutory issueswere factually parallel. Indeed, the arbitrator notedthat the factual questions that he was required todetermine were "1) whether or not there was asick out and 2) whether the grievant caused, par-ticipated in or failed to attempt to stop the sick out,i.e., whether the grievant failed to meet the obliga-tion imposed upon him by Article XIV." Thesefactual questions are coextensive with those thatwould be considered by the Board in a decision onthe statutory question-i.e., whether the collective-bargaining agreement clearly and unmistakablyproscribed the behavior engaged in by Union Presi-dent Spatorico on 17 December 1980.Second, it is equally apparent that the arbitratorwas presented generally with the facts relevant toresolving the unfair labor practice. 3In this re-spect, the General Counsel has not shown that thearbitrator was lacking any evidence relevant to thedetermination of the nature of the obligations im-posed by the no-strike clause in the collective-bar-gaining agreement and to the determination of thenexus between that clause and Spatorico's conduct.Thus the evidence before the arbitrator was essen-tially the same evidence necessary for determina-tion of the merits of the unfair labor practicecharge.Finally, we turn to whether the arbitrator'saward is clearly repugnant to the purposes andpolicies of the Act.'4In this regard, the SupremeCourt in Metropolitan Edison Co., above, recentlyaddressed the merits of the substantive issue in-volved here. In Metropolitan Edison the collective-bargaining agreement contained only a general no-strike/no-lockout clause. Two arbitral awards hadinterpreted a similar clause in prior contracts toimpose a higher duty on union officials, but thecurrently operative collective-bargaining agreementstated that arbitral awards were binding only forI3 The only factual discrepancy revealed by the record is one which, ifanything, might have made the record of the arbitral proceeding morefavorable to the alleged discriminatee than the record in the instant pro-ceeding. Thus, in the arbitration hearing Spatorico apparently testifiedthat he was genuinely physically ill and was unaware of the work stop-page when he left the plant. At the unfair labor practice hearing, howev-er, Spatorico conceded that he was not physically ill and did know that awork stoppage was underway as he left the plant.14 No party contends that the parties had not agreed to be bound byarbitration or that the proceedings were not fair and regular.the term of the agreement. On these facts, theCourt found that the Union had not clearly and ex-plicitly waived the Section 7 rights of its employeeofficials, and accordingly that the employer violat-ed Section 8(a)(3) and (1) of the Act by discipliningthe officials more severely than rank-and-file em-ployees. The Court noted, however, that a "unionand an employer reasonably could choose to securethe integrity of a no-strike clause by requiringunion officials to take affirmative steps to end un-lawful work stoppages,"'5and that a union lawful-ly may bargain away the statutory protection ac-corded union officials in order to secure gains itconsiders more valuable to its members. A union's"decision to undertake such contractual obliga-tions," the Court addded, "promotes labor peaceand clearly falls within the range of reasonablenessaccorded bargaining representatives.""6Article XIV of the parties' contract here, in ad-dition to a general no-strike/no-lockout obligationsimilar to the clause in issue in Metropolitan Edison,includes a proscription that "neither the LocalUnion nor the International Union, nor any officeror representattive [sic] of either, will cause orpermit its members to cause any strike, slowdownor stoppage (total or partial) of work or any inter-ference, directly or indirectly, with the full oper-ation of the plant." Certainly, were we reviewingthe merits, Board Members might differ as to thestandards of specificity required for contractuallanguage waiving statutory rights and as to wheth-er the above language meets those standards atleast as applied to employee Spatorico. The ques-tion of waiver, however, is also a question of con-tract interpretation. An arbitrator's interpretationof the contract is what the parties here have bar-gained for and, we might add, what national laborpolicy promotes. Particularly in view of the addi-tional proscriptions in the no-strike clause quotedabove, the arbitrator here had a reasonable basisfor finding as he did, in reference to the unfairlabor practice charge, that the clause "specificallyprohibits" union officers from engaging in activityof the sort engaged in by Spatorico. 17 We find thatthe arbitrator's contractual interpretation is notclearly repugnant to either the letter or the spirit ofthe Supreme Court's opinion in MetropolitanEdison, which held that a union may waive theright of its officials to acquiesce in unprotectedwork stoppages.Accordingly, we find that there is no evidencethat the statutory and contractual issues are factual-Is Metropolitan Edison Co. v. NLRB, above at 1477.'^ Id.i' See generally the dissent of former Chairman Van de Water andMember Hunter in United Startes Steel Corp., 264 NLRB 76 (1982).576 OLIN CORP.ly dissimilar or that facts generally relevant to theunfair labor practice issue were absent from therecord made before the arbitrator. Additionally,the General Counsel has failed to show that the ar-bitrator's award is clearly repugnant to the Act,i.e., that the arbitrator's decision is not susceptibleto an interpretation consistent with the Act. Thus,we shall defer to the grievance arbitration awardand dismiss the complaint in its entirety.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.MEMBER ZIMMERMAN, dissenting in part.I dissent from the overruling of Suburban MotorFreight, 247 NLRB 146 (1980), and Propoco, Inc.,263 NLRB 136 (1982). My colleagues in the major-ity have grossly mischaracterized and unjustifiablyrejected a well-reasoned and judicially approvedaddition to the original Spielberg' standard forBoard review of arbitration decisions. That stand-ard, properly applied, is entirely consistent withand promotes the national labor policy favoring theresolution of disputes through the arbitral process.Instead, the majority has articulated a new stand-ard which is indistinguishable in result from therule of Electronic Reproduction Service, 213 NLRB758 (1974), a judicially discredited case which themajority opinion (not surprisingly) refrains fromexpressly endorsing.This new standard is significantly flawed in sev-eral respects. Specifically, (1) it represents an im-permissible abdication of the Board's statutory obli-gation to prevent unfair labor practices; (2) it con-tradicts a substantial body of judicial precedent; (3)it imposes a novel and inequitable burden of proofon the General Counsel; (4) in conjunction withthe unwarranted change in prearbitral deferral doc-trine announced today in United Technologies Corp.,268 NLRB No. 83, the standard here signals aBoard policy of broadscale deferral which, con-trary to the majority's intent, may actually discour-age the use of grievance and arbitration dispute res-olution systems; (5) it proceeds from the wholly er-roneous premise that under the Board's priorpolicy, overruled today, deferral to the arbitralprocess has only been infrequent; and (6) ironically,the new standard is unnecessary to justify deferralin this case, where the Board should in any eventreverse the judge, defer under Suburban Motor' In Spielberg Mfg. Co.. 112 NLRB 1080 (1955), the Board established apolicy of deferring to an arbitrator's award if the following criteria w'eremet: (I) all parties agreed to be bound by the results of the arbitration;(2) the arbitration proceedings were fair and regular; and (3) the arbitra-tor's decision is not repugnant to the AciFreight and Spielberg to the arbitration award, anddismiss the complaint.Very early in the Board's experience with theSpielberg doctrine, it became apparent that theremust be some minimal proof that an unfair laborpractice issue has been resolved in arbitrationbefore the Board can defer to an arbitration award.With such proof, the Board can reasonably evalu-ate the award according to the Spielberg standardsand can accommodate and encourage the arbitralprocess by deferring to it when the award meetsthose standards. Without such proof, the Boardcannot defer because it has no reasonable basis fordetermining whether the award fulfills the Board'sobligation under Section 10(a) of the Act to pre-vent unfair labor practices.Accordingly, the Board refused to defer to anarbitration award in Monsanto Chemical Co., 130NLRB 1097 (1961), where an arbitrator expresslyrefused to resolve an unfair labor practice issuepresented to him. The Board reasoned that:It manifestly could not encourage the volun-tary settlement of disputes or effectuate thepolicies and purposes of the Act to give bind-ing effect in an unfair labor practice proceed-ing to an arbitration award which does notpurport to resolve the unfair labor practiceissue which was before the arbitrator andwhich is the very issue the Board is calledupon to decide in the proceeding before it.[130 NLRB at 1099.]In Raytheon Co., 140 NLRB 883 (1963), theBoard again refused to defer to an arbitrationaward. The employer in arbitration had expresslylimited the scope of the arbitrator's authority to thecontract issue whether two employees had violateda contractual no-strike provision and were conse-quently subject to discharge. The union acquiescedto this limitation and the arbitrator ruled solely onthe contract issue in upholding the discharges. Inrefusing to defer to the award, the Board reiteratedthe principles of Monsanto and stated that it couldnot defer where the aribtrator had failed to resolve,indeed could not resolve, the unfair labor practiceissue of whether the assigned cause for dischargewas a pretext for unlawful antiunion motivation.Notably, the Raytheon majority expressly rejecteda contention by the dissenting minority that theunfair labor practice issue had been resolved in ar-bitration because "the underlying factual issue inboth the arbitration and the unfair labor practiceproceedings was whether the dischargees engagedin a walkout or in conduct inciting a walkout." Inother words, mere factual parallel between con-tract and statutory issues will not suffice to prove577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat an arbitrator must have resolved an unfairlabor practice issue.Subsequent cases further refined the Monsanto/-Raytheon requirement that an unfair labor practiceissue must be presented to and considered by an ar-bitrator if the Board is to defer to an arbitrationaward. In Airco Industrial Gases, 195 NLRB 676(1972), the Board held that it would not defer to anarbitration award which gave no indication that thearbitrator ruled on the unfair labor practice issue.Furthermore, the Board indicated that the statutoryissue had not even been presented where the issuein arbitration was whether the employer had "justcause" to impose the discipline grieved. In YourgaTrucking, 197 NLRB 928 (1972), the Board logical-ly held that the burden of proving that an unfairlabor practice issue had been presented and consid-ered in arbitration must be borne by the party as-serting the affirmative defense that the Board's stat-utory jurisdiction to resolve the issue should not beexercised.In Electronic Reproduction, above, the Boardabruptly departed from a consistent line of prece-dent and held that in the absence of "unusual cir-cumstances" it would defer to an arbitrator's deci-sion even in cases where there was no indicationthat the arbitrator had considered or was even pre-sented with the unfair labor practice issue beforethe Board. Simply stated, the Electronic Reproduc-tion Board adopted a presumption that an arbitra-tor's resolution of a contract issue must also haveresolved the unfair labor practice issue. The princi-pal justification for this presumption was that priorBoard requirements had artificially separated con-tract and unfair labor practice issues and had there-by discouraged the use of grievance and arbitrationby permitting parties to withhold evidence from ar-bitration in order to get a perceived "second biteof the apple" in Board litigation. In particular, theElectronic Reproduction majority rejected Boardprecedent by holding that resolution in arbitrationof the contract issue whether discipline was for"just cause" necessarily entailed resolution of theunfair labor practice issue whether discipline wasfor unlawful discriminatory reasons.The Electronic Reproduction rule was not well re-ceived. In Arthur N. Stephenson v. NLRB,2theNinth Circuit expressly rejected the rule becausethe Board would defer to arbitration upon "merepresumption in total absence of any evidence"whether the unfair labor practice issue had been re-solved, thereby failing to meet the "clearly decid-ed" criterion which the Ninth Circuit adoptedfrom the D.C. Circuit's decision in James Banyard2 550 F.2d 535 (1977).v. NLRB.3The Stephenson court reasoned that"legislative history of [the Act] does not supportthe interpretation that arbitration is meant to be asubstitute for Board resolution of statutory issuesor that the arbitration process is a prerequisite forthe resolution of unfair labor practice charges." Itwent on to state that it was "illogical for theBoard, which is responsible for resolving the unfairlabor practice issues, to defer to a decision by anarbitrator, who is under no duty and indeed maynot be particularly predisposed to consider the stat-utory issue, solely on the basis of a factually un-founded presumption that the arbitrator has consid-ered the issue."4Recognizing the validity of criticism leveledagainst Electronic Reproduction, the Board over-ruled that case in Suburban Motor Freight, above,and returned to the standard for deferral set byMonsanto, Raytheon, Airco, and Yourga. Consistentwith that precedent, the Board held that it againwould "no longer honor the results of an arbitra-tion proceeding under Spielberg unless the unfairlabor practice issue before the Board was both pre-sented to and considered by the arbitrator." Thisthreshold requirement for deferral under Spielberghas now been endorsed by numerous circuit courtsof appeals, which in the process either expressly orimplicitly rejected the Electronic Reproductionrules.5In addition, a Board majority recently reaf-firmed the Suburban Motor Freight standard in Pro-poco, above.63 505 F.2d 342 (1974).4 550 F.2d at 540. For other criticism of the Electronic Reproductionrule, see Simon-Rose, Deferral under Collyer by the NLRB of Section8(a)(3) cases, 27 Lab. L.J. 201, 209-221 (1976), and Schatzki, MajorityRule, Exclusive Representation, and the Interests of Individual Workers:Should Exclusivity be Abolished?, 123 U. Penn. L. Rev. 897, 909 (1975).s Pioneer Finishing Corp. v. NLRB, 667 F.2d 199 (Ist Cir. 1981); NLRBv. Designcraft Jewel Industries, 675 F.2d 493 (2d Cir. 1982); NLRB v. Gen-eral Warehouse Corp., 643 F.2d 965 (3d Cir. 1981); NLRB v. MotorConvoy, 673 F.2d 734 (4th Cir. 1982); NLRB v. Magnetics International,699 F.2d 806 (6th Cir. 1983); St. Luke's Memorial Hospital v. NLRB, 623F.2d 1173 (7th Cir. 1980); Ad Art v. NLRB, 645 F.2d 669 (9th Cir 1980).See also Banyard v. NLRB, above; and Illinois Ruan Transport Corp. v.NLRB, 404 F.2d 274, 280 (8th Cir. 1968).6 The majority opinion today contains the inexplicable statement thatPropoco "diminished significantly the role of private dispute resolution byformulating a standard of review that arbitration awards are appropriatefor deferral only when the Board determines on de novo considerationthat the award disposes of the issues just as the Board would have." Pro-poco did nothing of the kind.A reader of the Propoco majority opinion will search in vain for thestandard which my colleagues attribute to it. Contrary to their view, Pro-poco merely reaffirmed and applied the Suburban Motor Freight and Spiel-berg standards for limited review of an arbitration award. The majorityincorrectly implies that my views necessarily require the Board to with-hold deferral whenever the result on the merits would be decided differ-ently in a hearing de novo. To the contrary, in applying the prior stand-ards in recent cases, particularly as to the test of whether the arbitrationaward is repugnant to the Act, it has consistently been my view that "thetest to be applied is not whether the Board would have reached the sameresult, but whether the award is palpably wrong as a matter of law [foot-notes omitted]." G d H Products, 261 NLRB 298 (1982). Only after theContinued578 OLIN CORP.Offering no explanation other than the unsub-stantiated conclusion that the judicially approvedSuburban Motor Freight standard is not consistentwith the national labor policy favoring the volun-tary arbitration of disputes, my colleagues in themajority have today rejected that standard for onewhich they insist, again without legal or factualsubstantiation, more fully comports "with the aimsof the Act and American labor policy." Under thenew standard, most recently proposed by MemberHunter in his dissenting opinion in Procopo, an arbi-trator need no longer actually consider and passupon the unfair labor practice issue before theBoard defers to his award. Instead, the Board willnow presume that the unfair labor practice issuehas been "adequately considered" by the arbitrator,and it will defer to an arbitration award if (1) thecontractual issue is factually parallel to the unfairlabor practice issue and (2) the arbitrator was pre-sented generally with the facts relevant to resolv-ing the unfair labor practice question. Moreover, itwill now be the General Counsel's burden to rebutthe presumption that these criteria have been met.The majority suggests that Suburban MotorFreight has been overruled only to the extent that it"provided for a different allocation of burdens indeferral cases." I will not indulge my colleagues inthe canard that Procopo, Suburban Motor Freight,Yourga, and Airco have not been totally overruled,or that Raytheon and Monsanto have not sufferedthe same fate, or at least been limited strictly totheir factual circumstances.Initially, I note the conundrum presented by thetwo-step majority rule here. If the contractual issueis factually parallel to the unfair labor practiceissue, then how can one possibly prove that thefacts relevant to resolving the unfair labor practiceissue have not been presented to the arbitratorunless one proves the absurdity that even the factsrelevant to the contract issue were not presented?In reality, the majority's new test involves onlyone step. It will presume that an arbitrator has con-sidered both contract and unfair labor practiceissues unless the General Counsel can prove thatthere is no factual parallel between the issues. Themore broadly the Board construes the notion ofBoard determines under Suburban Motor Freight that there is no discerni-ble "result" to the unfair labor practice issue in arbitration, or that thearbitration award otherwise fails to satisfy Spielberg, will the Boardengage in de novo review of the statutory issue.The United States Court of Appeals for the Second Circuit enforcedthe Board's order in Propoco in an unpublished decision dated 16 Septem-ber 1983 (Case No. 83-4058). The court expressly approved the Board'srefusal to defer to the arbitration award there.factual parallelism,7the more difficult the GeneralCounsel's task becomes.The majority makes only brief footnote referenceto Electronic Reproduction in its opinion. Yet thedoctrine of factual parallelism-a doctrine rejectedin Raytheon and Airco-is precisely the doctrineupon which the Electronic Reproduction majorityfounded its presumption that an arbitral resolutionof a contract issue necessarily resolved an unfairlabor practice issue in discharge and disciplinecases. In addition, I note the identity between therule announced today and the Electronic Reproduc-tion rule, as accurately summarized by the dissent-ing opinion in that case:Now it becomes the burden of the partyseeking correction of an alleged violation ofthe Act to show that the arbitrator did notdecide the statutory issue, and next, or perhapsnow, that the arbitrator could not have decidedthe issue regardless of whether it was present-ed to him. [Electronic Reproduction, above at765.]Under Electronic Reproduction and under the ruleadopted today, the result is the same: the Boardwill now defer to an arbitrator's award based on apresumption that an unfair labor practice issue hasbeen resolved, without actually knowing if theissue was presented to or considered by the arbitra-tor. I understand my colleagues' reluctance openlyto embrace the Electronic Reproduction rule, buttheir reformulation of that rule here suffers fromthe same infirmity of the original. First, and mostimportantly, the new standard expands the Board'sdeferral policy beyond permissible statutorybounds. For all the reasons stated by the Board inthe long line of cases upon which I rely, I find thatthe use of a presumption here to justify deferralamounts to an abdication by this Board of its obli-gation under Section 10(a) of the Act to protectemployees' rights and the public interest by pre-venting and remedying unfair labor practices. No-where in the Act itself, its legislative history, or inits judicial interpretation is there authority for theproposition that the Federal labor policy favoringarbitration requires or permits the Board to abstainfrom effectuating the equally important Federallabor policy entrusted to the Board under Section10(a).Second, I emphasize that the overwhelmingweight of judicial precedent stands for the proposi-tion that the Board has no authority to defer if itdoes not have some affirmative proof that an unfairI Deferring to arbitration on the basis of factual parallelism, of course,is a broader standard for deferral than deferring only when contract andstatutory issues are identical. See, e.g., NLRB v. Motor Convoy, above.579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practice issue was presented to and consid-ered by an arbitrator. Judicial rulings on this pointstand in sharp contrast to the general propositionthat the Board has broad discretionary authority todefer to the grievance and arbitration process.8For example, in Stephenson v. NLRB, above, theNinth Circuit stated that the "arbitral tribunal musthave clearly decided the unfair labor practice issueon which the Board is later urged to give infer-ence." The court defined the "clearly decided" re-quirement as meaning that "the arbitrator's decisionmust specifically deal with the statutory issue."(Emphasis added.) It went on to state that:Merely because the arbitrator is presented witha problem which involves both contractualand unfair labor practice elements does notnecessarily mean that he will adequately con-sider the statutory, and merely because he con-siders the statutory issue does not mean that hewill enforce the rights of the parties pursuantto and consistent with the Act. The "clearlydecided" requisite is designed to enable theBoard and the courts to fairly test the stand-ards applied by the arbitrator against those re-quired by the Act.9In NLRB v. Magnetics International, above, theSixth Circuit stated that it would honor the Board'sdecision to defer "only when it appears from thearbitrator's award that the arbitrator consideredand clearly decided all unfair labor practicecharges." Of particular significance, the court fur-ther commented that it would not "speculate aboutwhat the arbitrator must necessarily have consid-ered" and that any doubts regarding "the proprietyof deferral will be resolved against the party urgingdeferral." Similarly, in United Parcel Service v.NLRB, 706 F.2d 972 (1983), the Third Circuit heldthat "for the Board's deferral policy not to be oneof abdication, the Board must be presented withsome evidence that the statutory issue has actuallybeen decided." (Emphasis added.)'°It thus upheldthe Board's refusal to defer on the ground that thestatutory issue had not been fully presented to orconsidered by the grievance panel. 18 Carey v. Westinghouse Electric Corp., 375 U.S. 261, 271 (1964).1 540 F.2d at 536. Contrary to the suggestion of the majority, the"clearly decided" requirement remains the law of the Ninth Circuit, asexplained in Ad Art v. NLRB, 645 F.2d 669 (1980), where the court af-firmed the Board's refusal to defer to an arbitration award.'O The Third Circuit recently reaffirmed this view and expressly en-dorsed the Propoco majority opinion in Ciba-Geigy Pharmaceuticals Div.,722 F.2d 1120 (3d Cir. 1983).I X I do not "argue," as my colleagues put it, that "some courts have, atleast implicitly, approved the Suburban Motor Freight standard." It is in-controvertible that the First, Second, Third, Sixth, and Seventh Circuitshave expressly approved that very standard and that the Fourth, Ninth,and D.C. Circuits have applied a similar standard. Not a single circuitcourt of appeals has approved the Electronic Reproduction rule or evensuggested that it or a similar rule would fall within the Board's discretionA' third unacceptable aspect of the majority'snew rule is the inequity of requiring that "the partyseeking to have the Board reject deferral ...showthat the above standards for deferral have not beenmet." In Yourga Trucking, above, the Board con-fronted the question of which party to a proceed-ing under the Act must adduce proof regarding the"scope of matters presented in the arbitration pro-ceeding." The Board there held that:...the burden to adduce such proof rests onthe party asserting that our statutory jurisdic-tion to resolve the issue of discriminationshould not be exercised. That party may bepresumed to have the strongest interest in es-tablishing that the issue has been previouslylitigated, if that is the case. Moreover, in theusual case, that party will have ready access todocumentary proof, or to the testimony ofcompetent witnesses, to establish the scope ofthe issues submitted to the arbitrator.The Board readopted the Yourga allocation ofproof in Suburban Motor Freight and I adhere tothe view that it is proper to place the burden of es-tablishing an affirmative defense on the party rais-ing the defense. To invoke a presumption and shiftthe burden of disproving a naked defense claim tothe General Counsel amounts to an abuse of theBoard's discretion. In effect, once the existence ofan arbitration award has been proved by a respond-ent, the majority will transform an affirmative de-fense into part of the General Counsel's prima faciecase. As previously discussed, rebutting the pre-sumption will be difficult enough in light of thedoctrine of factual parallelism. Moreover, there ap-pears to be no sound procedural basis at all for im-posing on the General Counsel-the one party inunfair labor practice litigation who is not in privitythrough a collective-bargaining agreement-the re-sponsibility of producing evidence about arbitralproceedings under that agreement.A fourth major criticism of the new standard forpostarbitral deferral involves the relationship ofthis standard to the expansion of prearbitral defer-ral policy announced by the majority today inUnited Technologies, above. In that decision, mycolleagues seek to temper the broadened "post-ponement of the use of the Board's processes" bynoting that those processes "may always be in-voked if the arbitral result is inconsistent with thestandards of Spielberg." The majority's reversal ofto defer. Cases cited by the majority are not to the contrary. They in-volve situations where the reviewing court disagreed with the Boardabout whether an arbitrator had clearly decided a statutory issue underSuburban Motor Freight, or whether an arbitrator's decision on the statu-tory issue was "clearly repugnant" under Spielberg.580 OLIN CORP.policy in this case, however, suggests that suchpostarbitral review will be of scant significance.This raises a broader question about my colleagues'assumption that the more the Board defers to arbi-tration awards-and it undoubtedly will defer moreunder the law announced today in this case and inUnited Technologies-the better it will serve theFederal labor policy favoring dispute resolutionthrough grievance and arbitration proceedings.They do not articulate any rationale for this as-sumption nor do they refer to any particular ad-ministrative expertise which might warrant judicialdeference to their view.I suggest that the Board has reached a pointwhere it actually discourages arbitration by theextent to which the Board defers to it. Sometimesless expensive, more informal, or more expeditiousarbitration may be an attractive way to resolveminor grievances and disputes which are essentiallycontractual in nature. The more we force parties toresolve unfair labor practice issues in a contractualforum, however, the more we risk impairing thoseattributes which make arbitration attractive. Know-ing the risks of failing to litigate statutory issues inarbitration, unions might best serve their duty offair representation by insisting in collective bar-gaining that arbitration have all the formal proce-dural features of an unfair labor practice casebefore the Board. Even without such a develop-ment, an increase in the arbitration caseload couldstrain the resources of many unions, employees,and arbitrators, as well as delay the hearing andresolution of each grievance. The final irony of thestress created by a Board policy of wholesale de-ferral may be that one or both parties to collective-bargaining negotiations will oppose the inclusion ofany form of arbitration provision in a contract.Fifth, the majority's attack against the purportedinfrequency of deferrals by the Board under thelaw overruled today is uninformed and contrary tothe Agency's actual experience. It seems that themajority's perception has been distorted by the dis-position of the handful of contested cases whichpresent the most difficult issues under SuburbanMotor Freight and Spielberg and are decided by theBoard Members themselves. A vast number ofcases are disposed of through deferral accommoda-tion procedures, however, before they ever reachthe Board. The Agency's own statistics, officiallymantained by the Data Systems Branch of our Di-vision of Administration, indicate that at the end ofDecember 1983 there were 2185 pending unfairlabor practice cases which had been deferred to ar-bitration machinery under Dubo Mfg. Corp., 142NLRB 431 (1963), or Collyer Insulated Wire, 192NLRB 837 (1971). Between 1 October 1981 andthe end of December 1983, in excess of 3800 caseswere deferred under Collyer and Dubo. During thesame period, the General Counsel's application ofSuburban Motor Freight and Spielberg standards re-sulted in the issuance of complaints in only 163previously deferred cases. In sharp contrast, over1700 previously deferred cases were dismissed(357), withdrawn (1159),12 or settled (62). Thesestatistics dramatically belie the majority's speciousclaim of infrequent deferrals.For all the foregoing reasons, I dissent from thechange in Board law made today. As a final point,however, I reiterate that no change in law wasnecessary to justify Board deferral to the arbitra-tion award at issue here. I agree that the judgeshould have deferred to the arbitration award byapplying the proper standard of Suburban MotorFreight. The arbitrator expressly found that Spator-ico was not discharged for his legitimate union ac-tivities, but instead was discharged pursuant to thecontractual no-strike clause which specifically pro-hibits union officers from causing work stoppages.It is clear that the arbitrator was presented with,considered, and ruled on the statutory issue. Fur-ther, I find that the arbitrator's award is not repug-nant to the Act. The award is consistent with theSupreme Court's decision in Metropolitan EdisonCo. v. NLRB, 103 S.Ct. 1467 (Apr. 4, 1983). Theaward also comports with the Board's holding inMidwest Precision Castings Co., 244 NLRB 597(1979), that employees-be they union officers ornot-who instigate unauthorized strikes are proper-ly subject to more severe discipline than are em-ployees who merely participate in such activity. Inthis case, the arbitrator found that Spatorico "atleast partially caused" the work stoppage.'1 Cases classified as withdrawn include those numerous cases inwhich the General Counsel has formally notified the charging party thatthe case will be dismissed if not withdrawn.DECISIONBERNARD RIES, Administrative Law Judge: Thismatter was tried in Buffalo, New York, on January 11,1983. The legal issues presented are whether the Boardshould defer to an arbitration award rendered with re-spect to the suspension of employee Salvatore B. Spator-ico on December 17, 1980, and his discharge on Decem-ber 23, 1980; and, if not, whether those actions were un-lawful under Section 8(a)(3) and (1) of the NationalLabor Relations Act.Briefs have been filed by the parties. Having carefullyconsidered the briefs, the entire record, and my recollec-tion of the demeanor of the witnesses, I make the follow-ing findings of fact,' conclusions of law, and recommen-dation.I Certain errors in the transcript are hereby noted and corrected.581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI. FINDINGS OF FACTThe Respondent manufactures chemical products in aplant in Niagara Falls, New York, where it employsabout 375 workers. For many years the Respondent hasrecognized Local 8-77 of the Oil, Chemical and AtomicWorkers International Union, AFL-CIO, as the collec-tive-bargaining representative of its approximately 260Niagara Falls production and maintenance employees.As of the time of the hearing, the most recent bargainingagreement executed by the Respondent and the Unioncovered the period April 1, 1980, to April 1, 1983. Theagreement contained the following provision relevant tothis case:Article XIV-Strikes and LockoutsDuring the life of this Agreement, the Companywill not conduct a lockout at the Plant and neitherthe Local Union nor the International Union, norany officer or representative [sic] of either, willcause or permit its [sic] members to cause anystrike, slowdown or stoppage (total or partial) ofwork or any interference, directly or indirectly,with the full operation of the plant.Salvatore B. Spatorico began employment with theRespondent on February 1, 1970. A millwright, Spator-ico became active in the Union and served in various ca-pacities over the years, most prominently as the presi-dent of Local 8-77, beginning in 1976 and still so servingat the time of his termination from employment in De-cember 1980.The bulk of the testimony at this hearing relating toSpatorico's termination was given by Spatorico himself.The focus of that testimony was on the nature of the roleplayed by Spatorico in a "sickout" in which some 40maintenance employees engaged on December 17, 1980.2In an unusual development, Spatorico here dramaticallyand deliberately altered his testimony from that given byhim in an earlier arbitration hearing concerning this sameincident. At the prior hearing, Spatorico had asserted,under oath, that he had been genuinely ill when he leftthe plant on December 17, and had further stated that hehad no knowledge that an undeclared concerted workstoppage was in progress when he himself left the plant.At the present hearing, Spatorico conceded that, in fact,he had not been physically ill when he departed on De-cember 17, and he further admitted that he had knownthat a work stoppage was underway, having been madeaware of that fact by the purported instigator, fellow em-ployee and Union Secretary Gary Prokop.The record affords no more reason to believe Spatori-co's present tale that Prokop was the provocateur behindthe sickout than there was to believe Spatorico's originalversion before the arbitrator that he was sick and had noknowledge that a work stoppage was taking place; pre-sumably, the change of heart represents a pragmatic as-sessment that the first account is not very marketable.No matter how often or in what terms Spatorico de-scribes the events, I suspect that any reader of the recordwill come away, as I did, with the indelible impression2 Unless indicated otherwise, all dates hereafter refer to 1980.that Spatorico deliberately instigated and participated inthe sickout. However, it is unnecessary to find causationhere, since the Respondent refrained from making such ajudgment and confined its conclusion to the more limited"encouragement" of other employees.The uncontroverted testimony of Michael C. Bentley,the Respondent's industrial relations manager at NiagaraFalls, furnishes a context for the events of December 17and thereafter. Bentley testified that Spatorico had re-ceived a "final written warning" in February 1979 for"using abusive and threatening language towards super-vision, engaging in self-help methods basically, ratherthan going through the grievance procedure." Subse-quently, in October 1980, Spatorico was given a writtenreprimand for "threatening a walk-out and using abusivelanguage towards a member of management." Very soonthereafter, Spatorico was suspended for a week for"interfering with our rights to manage." On October 31,Bentley sent Spatorico a letter, outlining his entirerecord to that point, reminding him of "numerous infor-mal counseling sessions that we had with him over aperiod of two or three years" regarding his "disruptivebehavior in the plant," and telling him that he wouldhave to "take corrective action or he would not have ajob at Olin." It was against this background that theevents of December 17 were played out.The work stoppage on that day was triggered by therefusal of two pipefitters to perform a certain job whichthey deemed to be millwright work. After Spatorico wasnotified in the morning of December 17 about the sus-pension of the pipefitters, he contacted Bentley. Bentleylooked into the problem and notified Spatorico that theCompany considered the work assignment to be a properone. Angered by this stance, Spatorico told Bentley,"There are some sick people working and that if you, byflexing your muscles like you had the week before, youare going to cause people to become sick and gohome."3Bentley investigated further, but came to the sameconclusion as before, and he so informed Spatorico.When the latter inquired as to the length of the suspen-sion of the pipefitters, and Bentley replied that theywould discuss that matter later on, Spatorico responded,according to his own testimony, "We are going to talkabout it today. We are going to shut down. You are talkingthirty-two more men. We need to get this resolved. Weare not letting this wait." When Bentley refused tobudge on the point, Spatorico got "very hot" and said,as he testified, "You are just playing with my string. Ifyou don't want these two, then I'm not available and I'msick. My ulcer is bothering me and I'm going home."Spatorico thereupon wrote a note to his supervisorstating that he was going home for medical reasons, andleft his work area. Instead of going directly to the medi-cal department, however, he went to the "HTH repair3 The incident of the "week before" is not further mentioned in therecord. I do not accept Spatorico's explanation that by this statement hewas merely attempting to inform Bentley that many of the workers hadbeen loyally working even though genuinely sick, and that management'scallousness might cause them to stop being as heroic as they had been upto that point.582 OLIN CORP.shop," assertedly for the purpose of informing UnionVice President Bateman that he was going home, so thatBateman could assume the presidential duties. Batemanwas not at work that day, but Spatorico did fall into con-versation with other employees at the HTH repair shop.He recalled speaking to steward Atkinson and employeeShirback and "a few pipefitters." He testified that Atkin-son had told him about an aspect of the pipefitters-sus-pension incident in which he had been personally in-volved. There is no direct evidence that Spatorico en-couraged the employees to join in a sickout, althoughsuch an invitation might be suggested by the fact thatwhen a supervisor walked up to the group to make workassignments, Spatorico resisted: "I told him that I was onUnion business and that I needed to talk to these individ-uals."When Spatorico left the HTH repair shop, he wentlooking for chief steward Frank Presutti, again assertedlyfor the purpose of appointing a substitute in his absence.Since Presutti "historically" ate his lunch in either oftwo places, Spatorico first went to the HTH mainte-nance shop. He did not find Presutti there, but he wasapproached by some employees who asked about the sus-pension of the pipefitters. As more employees began tocrowd around, perhaps 10-16 in all, Spatorico "gatheredall the individuals together" and purportedly told themthat the two pipefitters were going home and "we got ajob that we have to do out there. Let's do what we haveto do and that means we are going to work under pro-test for the rest of the day, but we have to get the jobdone." There is no testimony which contradicts the fore-going, but I consider it quite unlikely that Spatorico, insuch marked contrast to his angry and defiant attitudeexhibited elsewhere that morning, would have affirma-tively exhorted these employees to "get the job done."Spatorico then went to the locker room of the ship-ping department and found Presutti. After bringing Pre-sutti up to date, Spatorico proceeded to the medical de-partment, where 6-8 employees were waiting. Spatoricotold the nurse that his gums were hurting from new den-tures; she gave him some medicine to swab on thegums.4The record does not set out in any precise fashionSpatorico's activities between 12:05 p.m., the time atwhich, he says, he entered the medical department,5and1:05 p.m., when, he says, he signed out.6He did say that,4 As previously indicated, Spatorico acknowledged at the hearing thatneither his gums nor his ulcer had played any part in his presence at themedical department. He testified, however, that his reason for leaving theplant was essentially health-related, referring to a longstanding "mentaldisorder" which had in the past caused him to become violent when sub-jected to a stressful situation. His concern that the problem might recurbecause of the conflict over the pipefitters' suspension led him, he testi-fied, to leave the plant. Nurse Sylvia Burke, who appeared as a witnessfor the Respondent, agreed that, on prior occasions, Spatorico had "prob-ably" said that "simply because of the emotional stress in the plant hehad to go home." In view of that prior history, it is difficult to under-stand why Spatorico would have on this occasion conjured up gum andulcer problems if he were really concerned about his mental state, a prob-lem which he obviously had not been shy about alluding to in the past.5 He conceded at the hearing that he might have arrived as early as11:55 a.m.6 The sign-out sheet states that he left at 1:30. At the hearing Spatoricotestified that he falsified his time of signing out in order to gain a half-hour's pay, offering what he plainly recognized as a lame half-excuse thatafter the nurse gave him some medication for his gums,he left her office, went to a foyer area in front of themedical department, and attempted to page MaintenanceSuperintendent Robert F. Histing, purportedly on thetheory that Histing might be more amenable to settlingthe pipefitters dispute than would Bentley. Unable toreach Histing immediately, Spatorico returned to thenurse and said that his ulcer was bothering him; she gavehim a pill.The foregoing would indicate that Spatorico spent atleast I hour in and around the medical department, buthis activities during that time are not clearly accountedfor, other than his two conversations with the nurse, hisattempt to page Histing, and his later conversation withHisting. During this period, according to Spatorico,some 20-24 maintenance employees visited the nurse.Spatorico did state that it was in the medical departmentthat Union Secretary Prokop told him, about 12:15, thata concerted sickout was in progress, saying, "We are notgoing to take this shit no more. We are going to walk.I'm going to get everybody organized and we are goingto do it." When he was initially asked about his responseto Prokop, Spatorico quoted himself as merely saying,"Sounds like a good idea." When asked again, Spatoricohad himself answering Prokop's announcement withamazement: "You got to be kidding me," and, afterProkop had stated that they were going out for sure,Spatorico remarking, "It's a good idea. I don't know ifwe can pull it off." Prokop reportedly replied, "I'mtaking care of it."7At the hearing, Spatorico conceded that he stayed inthe medical department as long as he did because he"wanted to see if it could be pulled off ... I wanted tosee how strong the Union was."After being informed by Bentley at 1:30 p.m. of hissuspension from employment, Spatorico consulted unionrepresentative Alvarez about his situation. Alvarezworked out an arrangement with Bentley that if the sick-out employees returned to work the next day, theywould receive only written reprimands. Spatorico pro-cured a list of these employees and, about 10 p.m. onDecember 17, he called, from the Respondent's guard-house, each of the 43 employees who had departed on amedical pretext, telling them that "if you are participat-ing in this sickout, I need you to stop" and urging themto report for work the following day (except for the oneswho were "really sick"). He also gave each one the op-portunity to directly report his availability to the guard,the normal procedure for returning from sick leave.8Allthe employees returned to work the next day.two foremen had briefly detained him to inquire about "what's going on"as he was leaving the plant. It may be that this display of candor wasprompted by the fact, testified to by Spatorico and Bentley. that thelatter found the former at home about 1:30 on December 17 when Bent-ley had called to say that Spatorico was suspended.7 Although there was no contradiction of this testimony, I considerSpatorico's asserted response. "You got to be kidding me," inherently im-probable; Spatorico was an aggressive union president who had himselfonly recently been threatening a walkout and who was even then in themedical department admittedly under false pretenses.8 Spatorico had already declared his own availability at 4:30 p.m583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 18, in letters to 39 employees, the Re-spondent accused them of having engaged in a workstoppage, indicated that the letters constituted a "formalwritten reprimand," and warned that similar future activ-ity would subject them to more severe discipline."On December 22, an "investigatory" meeting was heldwith Spatorico and other union representatives at whichthe Company stated its "tentative conclusions" that Spa-torico had violated the bargaining agreement in a mannerwhich provided grounds for discharge. In a detailedletter dated December 29, the Respondent notified Spa-torico of his discharge "effective December 23, 1980."Thereafter, the matter was grieved and arbitrated (to-gether with two other grievances filed by Spatoricowhich were already pending at the time of his dis-charge). The arbitrator held, inter alia, that there hadbeen, in fact, a sickout, and that, by virtue of his having"participated in it" and having "failed to try to stop ituntil after it occurred," Spatorico had not honored arti-cle XIV of the agreement, earlier set out, under which,according to the arbitrator, union officers such as Spator-ico "implicitly have an affirmative duty not to causestrikes which are in violation of the clause, not to partici-pate in such strikes and to try to stop them when theyOccur."Somewhat diffuse is the evidence relating to the Re-spondent's reasons for discharging Spatorico. So that afull understanding of the point can be had, it seemsuseful to quote at length from the December 29 termina-tion letter from Bentley to Spatorico, the first excerptbeing a recitation of the "tentative conclusions" given bythe Company to Spatorico at the December 22 meeting:1. You threatened a work stoppage when youstated to me that the Company was "just asking"for people to get sick and not work. This threat of awork stoppage was a direct violation of Article 14of the Agreement. In light of the fact that you havepreviously been warned and disciplined for makingthreatening remarks of this kind, as recently as Oc-tober of 1980, your threat of a work stoppage onDecember 17, 1980 is grounds for discharge.2. Within minutes of your threat of a work stop-page, an actual work stoppage began. This workstoppage consisted of a sickout in which 42 peopleparticipated over a mere two (2) hour period andyou were one of the participants. Your participationin a work stoppage in direct violation of Article 14of the Agreement is grounds for discharge.3. You knew first hand precisely what was occur-ring. You knew that a work stoppage in the form ofa sick-out was occurring. You knew that a workstoppage of any kind is prohibited under Article 14of the Agreement and you knew that you had anobligation as a Union officer to prevent your Unionmembers from engaging in a work stoppage. Youdid absolutely nothing to prevent your Union mem-bers from engaging in the work stoppage. In fact,you were present in the Medical Department wheni The record does not reconcile the discrepancy between the 43 em-ployees assertedly telephoned by Spatorico and the 39 who received let-ters.14 of the 42 people who participated in the workstoppage entered the Medical Department with theexpress purpose of alleging to be too sick to contin-ue working.You failed to fulfill your contractual obligation toprevent your Union members from causing anywork stoppage or any interference, directly or indi-rectly, with the full operation of the plant. More-over, your participation in the work stoppage actu-ally supported and encouraged your Union mem-bers to engage in the work stoppage.Your failure to exercise your duties and responsi-bilities under Article 14 of the Agreement is par-ticularly serious and is grounds for discharge.4. Your involvement in the events of December17, 1980 is particularly intolerable in light of yourentire disciplinary record. You have been repeated-ly warned and disciplined for engaging in disruptivebehavior, for making threatening statements and forinterferring [sic] with the Company's rights tomanage. As recently as October of 1980 you werewarned specifically about violating Article 14 of theAgreement.Your entire record in this regard is totally unac-ceptable and is grounds for discharge.Thereafter in the letter, the Respondent set out the de-fenses and explanations urged by Spatorico at the De-cember 22 meeting and then concluded:The Company has carefully reviewed and consid-ered your explanation of your involvement in theevents of December 17, 1980. The Company's con-clusions are as follows:1. There was indeed a collective work stoppageon December 17, 1980. The work stoppage took theform of a sick-out and a significant number ofhourly Maintenance personnel assigned to differentareas of the plant participated in the sick-out. Thesick-out was sudden, it was rapid, it began almostimmediately after the two (2) Pipefitters had beensuspended and after our telephone conversation andno employees, hourly or salaried, from other de-partments were affected by the "sickness." The sug-gestion that 42 hourly Maintenance and Servicespersonnel working in different areas of the plant allbecoming sick at approximately the same time ismere coincidence is simply not credible.2. While the Company does not know for a factthat you advised any hourly Maintenance or Serv-ices personnel to become sick and go home, theCompany maintains that you encouraged yourUnion members to engage in a sick-out by doing soyourself. The fact that you have previously gonehome sick when your ulcer flarred [sic] up does notexcuse you from encouraging, by your action, otherpersonnel to engage in a work stoppage. Moreover,you neither said nor did anything to discourage andto prevent your Union members from engaging in awork stoppage.584 OLIN CORP.3. Your claim that your statements to me that theCompany was "just asking" for Maintenance em-ployees to get sick and not work was merely astatement of fact is not credible in light of your pre-vious record and particularly in light of the factthat an actual work stoppage, in the form of a sick-out, occurred.4. Your claim that you had no knowledge of anyorganized or collective sick-out by your Unionmembers is impossible to believe. While you werenot directly involved in the actual suspensions ofthe two (2) First Class Pipefitters, you knew of thesuspensions immediately after they were imposed.And, despite the fact that you were assigned towork in Plant 2 on the morning of December 17,1980, you were observed meeting with groups ofhourly Maintenance employees in Plant 1 shortlyafter the two (2) First Class Pipefitters were sus-pended and immediately prior to the sick-out. It issignificant that you left your assigned work area(Plant 2) without permission from your supervisorand without notifying your supervisor. It is also sig-nificant that after meeting with Maintenance per-sonnel in Plant I you proceeded immediately to theMedical Department. Moreover, you were presentin the Medical Department while 14 of the 42hourly Maintenance and Services employees whowent home sick filed through Medical. And, whilein the Medical Department area you were also ob-served making phone calls. It must be obvious thatyou knew first hand precisely what was occurring.You knew that your Union members were engagingin a work stoppage in violation of Article 14 of theAgreement. You did absolutely nothing to preventthis work stoppage. In fact, as stated before, youparticipated in the work stoppage thereby support-ing and encouraging a direct violation of Article 14of the Agreement by 41 of your Union members.5. Your claim that you were quoting me whentalking on the phone in Guard House #1 to hourlyMaintenance personnel is flattering but, again, notvery credible. If you made reference to a walkout itwas because that is precisely what happened on De-cember 17, 1980, not because I labelled [sic] it assuch.Therefore, effective December 23, 1980 you havebeen discharged for threatening a work stoppage.You have been discharged for participating in thatwork stoppage. You have been discharged for fail-ing to prevent that work stoppage. And, you havebeen discharged because your entire record, includ-ing your involvement in the events of December 17,1980, is totally unacceptable.As can be seen, a concise articulation of the Respond-ent's reason or reasons for discharging Spatorico is notso easy. On December 22, the Company listed four inde-pendent potential "grounds for discharge": Spatorico's"threat" of a work stoppage on December 17; his "par-ticipation" in the stoppage; his failure to "fulfill [his] con-tractual obligation" to prevent Union members from en-gaging in a work stoppage, and "support[ing] andencourag[ing]" the other union members to engage in theimpermissible conduct by "participat[ing]" in it (termed"particularly serious"); and his "involvement in theevents of December 17" in the light of his "entire disci-plinary record." The December 29 letter referred sepa-rately to the foregoing four "grounds for discharge" andconcluded, almost liturgically, that Spatorico "[has] beendischarged" for each such ground.Since, presumably, the Respondent did not intend toundertake the metaphysically questionable task of dis-charging Spatorico four times, it must be assumed thateach of the grounds set out was simply a component ofthe decision to terminate. The decision-making processwas further complicated by Bentley's insistent testimonyat the hearing that the decision was jointly made by him-self, four other company officials, and company counsel.Despite the improbability that all six men shared powerequally, Bentley was rather adament in maintaining thatthe decision was "joint." I was much impressed withBentley as a witness and, on this point I suspect, hesimply had not thought through prior to hearing thecomplicated, and perhaps hypothetical, matter of the ex-ercise of authority involved in the termination of Spator-ico.II. DISCUSSIONA, Deferral to ArbitrationAt the threshold, I see no merit in the Respondent'scontention that deference to the arbitration award is inorder here. In Spielberg Mfg. Co., 112 NLRB 1080(1955), the Board spelled out the basic criteria to be ap-plied in evaluating the propriety of such deferral, i.e.,that all parties agree to be bound by arbitration, that thearbitration proceeding be fair and regular, and that thearbitrator's award not be repugnant to the policies of theAct. Recently, the Board has refined these criteria tospecify that an arbitration award will not be honored"unless the unfair labor practice issue before the Boardwas both presented to and considered by the arbitrator."Suburban Motor Freight, 247 NLRB 146, 147 (1980).'°Itis obvious here that the unfair labor practice issue wasnot in any serious way presented to and considered bythe arbitrator, even though reference was made in the ar-bitration proceeding to the existence of such an issue.Initially, it does not appear that the arbitrator wascompetent to decide the unfair labor practice issue, sincethe bargaining agreement only provides for arbitration ofa grievance which "involves the interpretation or appli-cation of any specific provision or specific provisions" ofthe agreement. Moreover, the arbitrator at several pointsindicated that he did not think himself empowered topass upon an unfair labor practice issue. He began hisaward with a paragraph headed "The Issues," underwhich appeared the limiting statement, "The following'o This principle has been approved by several courts of appeals. Ban-yard v. NLRB, 505 F.2d 342 (D.C. Cir. 1974); Stephenson v. NLRB, 550F.2d 535 (9th Cir. 1977); Pioneer Finishing Corp. v. NLRB, 667 F.2d 199(Ist Cir. 1981); NLRB v. Magnetrics International, 699 F.2d 806 (6th Cir.1983).585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmutually agreed upon issues have been submitted forconsideration." The third issue, and the only one materi-al here, was phrased "Under the terms of the collectivebargaining agreement, was the discharge of the grievanteffective December 23, 1980 for just cause? If not, whatshall be the remedy?"After lengthy consideration of Spatorico's discharge inthe context of the contract, the arbitrator concluded,"The grievance is denied." Immediately following thatstatement of denial is a section entitled "The UnfairLabor Practice Charges," in which the arbitrator brieflydiscusses some charges filed against the Respondent, in-cluding one relating to Spatorico's discharge. The discus-sion reads in its entirety:For reasons of record, I have concluded that thegrievant was discharged for his participation in asick out and for his failure to try to stop it untilafter it had occurred in violation of the contract'sno strike clause. The grievant is a Union officer butthe contract's no strike clause specifically forbidssuch activity by Union officers. I find no evidencethat the Company discharged the grievant for hislegitimate Union activities.While the arbitrator came to the same conclusionreached here, his postdenial discussion of the unfair laborpractice charge demonstrates no cognizance of the statu-tory right and waiver issues implicated by the charge, ashereafter discussed. Abstention from deferral has beenapproved by the Court of Appeals for the First Circuitin a similar case, Pioneer Finishing Corp. v. NLRB, above;see, as well, Propoco, 263 NLRB 136 (1982).Accordingly, I find unmeritorious Respondent's defer-ral contention.B. The MeritsQuite recently, in Metropolitan Edison Co. v. NLRB,103 S.Ct. 1467 (Apr. 4, 1983), the Supreme Court im-posed some order upon the theretofore uncertain area ofdisparate punishment of union officials for their partici-pation in wildcat strikes. In essence, the Court (1) ap-proved the Board's view that an employer cannot, con-sistent with Section 8(a)(3) of the Act, unilaterally insistthat union officials must assume greater obligations thanrank-and-file employees with respect to the enforcementof a general no-strike clause, and (2) concluded that "[a]union and an employer reasonably could choose tosecure the integrity of a no-strike clause by requiringunion officials to take affirmative steps to end unlawfulwork stoppages." Such an added burden upon union offi-cials, however, with its implied additional sanctions,must be clearly shown: "Thus, we will not infer from ageneral contractual provision that the parties intended towaive a statutorily protected right unless the undertakingis 'explicitly stated.' More succinctly, the waiver must beclear and unmistakable."The Court examined in Metropolitan Edison whethersuch a waiver might be found in that case, an examina-tion which sheds light on the proper approach to theproblem. The contract clause involved was totally silenton the obligation of union officials, " but the employerargued that rulings by two arbitrators under previousagreements, holding that the identical clause gave rise toan implied "affirmative" duty on the part of union offi-cials to take corrective action against unlawful workstoppages, were implicitly incorporated into the latestcontractual adoption of the language.The Supreme Court disagreed. While it did "not doubtthat prior arbitration decisions may be relevant-both toother arbitrators and to the Board-in interpreting bar-gaining agreements," the Court believed that the renego-tiation of the same clause did not necessarily constitutean adoption of "only two" arbitration decisions imposinghigher duties on union officials, and that this was "espe-cially so" in the light of the limiting provision in the bar-gaining agreement that arbitral decisions should only be"binding ...for the term of this agreement." While theCourt several times referred to the "clear and unmistak-able" requirement, it also found consistent its holding inTeamsters v. Lucas Flour Co., 369 U.S. 95, where awaiver of the right to strike was inferred from the exist-ence of a binding arbitration clause: "Lucas Flour estab-lished that there does not have to be an express waiverof statutory rights, but waiver was implied in that situa-tion only because of the unique conjunction between ar-bitration and no-strike clauses."The "clear and unmistakable" standard is the onewhich the Board has applied for many years in determin-ing whether a statutory right has been waived. TheCourt of Appeals for the Sixth Circuit, however, has re-cently pointed out certain variances in the Board's appli-cation of the standard, saying, in Tocco Division of Park-Ohio Industries v. NLRB, 702 F.2d 624, 626 (1983):The Board has been somewhat inconsistent, howev-er, when delineating what evidence may establish aclear and unmistakable waiver. In McDonnell-Doug-las Corp., 224 NLRB 881, 895 (1976), the Boardheld:Whether there has been such a "clear and unmis-takable" relinquishment of a right is determinedon the basis of the contractual language as wellas the facts and circumstances surrounding themaking of the contract.Under this test, the Board and the courts may inferfrom the contract and from extrinsic evidence ofsurrounding circumstances that a party to a collec-tive bargaining agreement has waived its right tobargain.The Board used a slightly different test in Ameri-can Cyanamid Co., 246 NLRB 87 (1979), whichconcerned a union's right to engage in sympathystrikes. The Board held that absent express contrac-tual provisions indicating a waiver of the union's' "The Brotherhood and its members agree that during the term ofthis agreement there shall be no strikes or walkouts by the Brotherhoodor its members, and the Company agrees that there shall be no lockoutsof the Brotherhood or its members, it being the desire of both parties toprovide uninterrupted and continuous service to the public."586 OLIN CORP.rights, "unequivocal bargaining history evidencingan intent to waive the right" (emphasis supplied)would be required before a waiver would be found.Id. Though similar to the McDonnell-Douglas for-mulation, this standard on its face additionally re-quires that extrinsic evidence be "unequivocal" orat least very clear before an inference of waivermay be based upon it. See also Daniel Corp., 239NLRB 1335 (1979).The Board formulated a significantly differenttest, however, in International Union of OperatingEngineers, Local Union 18, 238 NLRB 652 (1978)(hereinafter referred to as Operating Engineers):Waiver may be found in express contractual lan-guage or in unequivocal extrinsic evidence bear-ing upon ambiguous contractual language. (Em-phasis supplied.)Under this standard, evidence of bargaining historyand of the parties' practice under a collective bar-gaining agreement is only admissible if the contrac-tual language is ambiguous. In contrast, neither theMcDonnell-Douglas Nor the American Cyanamidtests for waiver contain any prerequisites for admit-ting extrinsic evidence. The Board applied the Oper-ating Engineers formulation in the present case.In the case under consideration here, there is no directevidence of the bargaining history of, or the practiceunder, the clause in question. Accordingly, the issue iswhether it may be said that the Union expressly agreedin article XIV to impose a greater strike obligation on itsofficials.Article XIV is a rather unusual provision. Unlike themore traditional language employed in the MetropolitanEdison contract, the clause at hand does not in so manywords constitute an agreement by the bargaining unitemployees themselves to refrain from striking; rather, thesole burden, literally read, is thrust upon the officials ofthe Union ("neither the Local Union nor the Internation-al Union, nor any officer or representative [sic] of either,will cause or permit its [sic] members to cause anystrike" 12The clause, therefore, being so pointedly addressed tothe Unions and their officers and representatives, plainlyseeks to impose some sort of duty on them in relation tostrikes. They first promise not to "cause" a strike, andthe meaning of that word is plain enough. Spatorico wasnot discharged, however, for "causing" the sickout; asshown above, the Respondent, with a superabundance ofcaution, wrote Spatorico that "the Company does notknow for a fact that you advised any hourly Mainte-nance or Services personnel to become sick and gohome." ' 312 The parties, however, clearly consider the clause to be binding onthe members of the bargaining unit as well." At the hearing, however, Bentley rather clearly evinced a beliefthat Spatorico had indeed instigated the work stoppage. Given such factsas Spatorico's contemporaneous threats to call a strike, his admitted state-ments to Bentley in the late morning of December 17 such as, "We aregoing to shut down" and "You are talking thirty-two more men," fol-lowed closely by an obviously contrived and concerted sickout in whichSpatorico participated and over which he stood watch in the medical de-Thus, we come to the promise not to "permit" astrike. No mortal can, of course, unequivocally agree notto "permit" other employees to engage in a work stop-page; some things will happen no matter how Herculeanthe effort to not "permit" them to occur. But the obvi-ous sense of the agreement struck here is that the unionofficials pledged that they would attempt to persuadestrikers or potential strikers not to violate the agreement.In order to make sense of the provision, that must havebeen the intention of the parties. And while the contractdoes not spell out the precise steps which are expectedof the union officials toward that end, it can at least besaid with certainty that Spatorico's participation in thestrike was inconsistent with his manifest contractual obli-gation to attempt to stem the tide of unprotected activi-ty. In this regard, the words of the Court of Appeals forthe Third Circuit in Metropolitan Edison v. NLRB, 663F.2d 478, 481 (3d Cir. 1981), are relevant:If the collective bargaining agreement requires ingeneral terms that union officials take affirmativeaction to end an illegal work stoppage, a union offi-cial does not breach that duty simply because hedoes not take the exact affirmative steps the em-ployer ordered him to take. Only if his actions incomplying with that duty are not in good faith does hebecome subject to greater discipline. [Emphasisadded.]In this case, Spatorico did not undertake in good faithto comply with his contractual responsibility. That he,the spokesman for the Union's negotiating committee,was fully aware of that obligation was made evident byhis testimony at the hearing. In speaking of his endeav-ors, and those of two other union officials, to return thestrikers to work on the evening of December 17, Spator-ico said that the three telephoned from the guardhouseso that the guard would witness "that we did indeed per-form our duties as the local heads of Union to get themen to come back to work." However, Spatorico hadfailed in fulfilling his earlier duty to try to keep the menfrom going out; even assuming that he was not responsi-ble in the first place for the walkout, his ostentatious par-ticipation in it surely added momentum to the event.The Court of Appeals for the Sixth Circuit recentlynoted in NLRB v. Babcock & Wilcox Co., 697 F.2d 724,731 (1983), that "a union officer's tacit support of a strikecan be substantiated by his failure to cross the picket lineand failure to go to work." That Spatorico's position vis-a-vis an illegal walkout influenced the other employeescan hardly be questioned, and that ability to influence istellingly pointed up by his own testimony that, about2:30 p.m. on December 17, a production employee calledhim at home and asked, "Sal, do you want us productionguys to walk too?" Spatorico's answer was negative:"[llt only pertains to maintenance."I conclude that article XIV of the contract was suffi-ciently "clear and unmistakable" so as to proscribe thebehavior of Spatorico on December 17, behavior whichpartment for an hour, Bentley had every reason to believe that Spatoricoinitiated, fostered, and controlled the strike587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas completely inimical to his contractual duty to not"permit" a work stoppage. I see no need to explore theouter boundaries of "permit"; it is only necessary to con-clude here that Spatorico's conduct was plainly incon-sistent with the most minimal meaning of article XIV.When such a conclusion is manifest, I think the "clearand unmistakable" standard can be invoked even thoughthere may be uncertainty at the perimeters. Spatoricohad only recently been formally warned about such be-havior, and his testimony indicates that he understoodvery clearly what posture the contract required him totake. Having acted in a manner totally at odds with hiscontractual obligation, Spatorico exposed himself to thegreater liability permitted by the Supreme Court in Met-ropolitan Edison. I must, accordingly, recommend dismis-sal of the complaint allegations on this basis.The Respondent makes an alternative argument which,in view of the foregoing, need not be formally resolved.The argument is that, assuming arguendo that Spatori-co's conduct here was no more unprotected than that ofthe other employees, Spatorico's disciplinary record wasso unacceptable that his termination "would have takenplace even in the absence of protected conduct," thesecond part of the test formulated by the Board inWright Line, 251 NLRB 1083, 1089 (1980). The recorddoes not lend any direct support to that claim. Bentleydid not so testify, and the termination letter does notgive overriding weight to Spatorico's record. I questionwhether I may conclude that the Respondent has"demonstrate[d]," as required by Wright Line, that hadSpatorico not held union office, he would have been dis-charged simply for participating in this concerted action.As indicated above, the Respondent issued written rep-rimands to the other 39 employees who engaged in thesickout. While Bentley testified that, before doing so, heconsidered their past disciplinary records in determiningtheir proper punishment, and had completed that thoughtprocess within a half hour after hearing about the sick-out, it does seem difficult to believe that he consciouslyengaged in any real deliberate process. On the otherhand, it may have been unnecessary for Bentley, whowas familiar with the conduct of all the employees, tohave to consider such an issue for very long. As he putit, "I didn't know of anyone that had any kind of arecord that would warrant anything more than a writtenreprimand."The evidence shows that a few of the other sickoutemployees had committed rule violations, but none veryrecently. DiFranco had received a warning in 1977 forbeing out of his work area and performing personal busi-ness on company time, and had been told that "suchaction, if repeated, will warrant more severe disciplineup to and including discharge"; Kontabecki had beengiven a 30-day suspension, probably in 1978, which"dealt with theft"; and there were others.'4The 39 otheremployees, including these miscreants, received the uni-form penalty of a written reprimand for the December17 walkout, while Spatorico was discharged.Nonetheless, Spatorico's more recent misbehavior, re-sulting in the issuance of two "final" warnings in 1979and October 1980, and his repetition of the same generalkind of conduct on December 17, would obviously havemade him a candidate for more stringent treatment evenif the Respondent had considered his breach of contractin a more limited way. On the other hand, the fact thatSpatorico had received a "final warning" in February1979 did not automatically result in his discharge whenhe engaged in misconduct in October 1980.I cannot say that the Respondent has "demonstrated"that it would have discharged Spatorico in any event, in-stead of, say, giving this 10-year employee a month's sus-pension; accordingly, if I were to reach this argument, Iwould probably reject it.CONCLUSIONS OF LAWI. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. Local 8-77, Oil, Chemical and Atomic WorkersInternational Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. The General Counsel has not established that theRespondent violated the Act as alleged in the complaint.On the basis of the foregoing findings of fact and con-clusions of law, I make the following recommendedORDER 15The complaint herein is dismissed in its entirety.14 A sickout participant named Zemszal had received a 30-day suspen-sion, but that was in 1974.' If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.588